    Case 21-03003-sgj Doc 17 Filed 04/08/21                    Entered 04/08/21 18:32:29            Page 1 of 6




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

                                                                        )
In re:                                                                  )
                                                                        )   Chapter 11
                                                           1
HIGHLAND CAPITAL MANAGEMENT, L.P.,                                      )
                                                                        )   Case No. 19-34054 (SGJ)
                              Debtor.                                   )
                                                                        )
                                                                        )
HIGHLAND CAPITAL MANAGEMENT, L.P.                                       )
                                                                        )
                              Plaintiff,                                )
vs.                                                                     )   Adv. Pro. No. 21-03003 (SGJ)
                                                                        )
JAMES D. DONDERO,                                                       )
                                                                        )
                              Defendant.                                )
                                                                        )

                                      CERTIFICATE OF SERVICE

      I, Vincent Trang, depose and say that I am employed by Kurtzman Carson Consultants
LLC (“KCC”), the claims and noticing agent for the Debtor in the above-captioned case.

        On April 6, 2021, at my direction and under my supervision, employees of KCC caused
the following documents to be served via Electronic Mail upon the service list attached hereto as
Exhibit A; and via First Class Mail upon the service list attached hereto as Exhibit B:

      •   Notice of Appearance and Request for Service by Sidley Austin LLP on Behalf of
          the Official Committee of Unsecured Creditors [Docket No. 14]




                                             (Continued on Next Page)




1
  The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
 Case 21-03003-sgj Doc 17 Filed 04/08/21       Entered 04/08/21 18:32:29    Page 2 of 6




   •   Notice of Appearance and Request for Service by Juliana L. Hoffman, Esq. on
       Behalf of the Official Committee of Unsecured Creditors [Docket No. 15]


Dated: April 8, 2021
                                            /s/ Vincent Trang
                                            Vincent Trang
                                            KCC
                                            222 N Pacific Coast Highway, Suite 300
                                            El Segundo, CA 90245




                                           2
Case 21-03003-sgj Doc 17 Filed 04/08/21   Entered 04/08/21 18:32:29   Page 3 of 6



                             EXHIBIT A
           Case 21-03003-sgj Doc 17 Filed 04/08/21                       Entered 04/08/21 18:32:29            Page 4 of 6
                                                                 Exhibit A
                                                           Adversary Service List
                                                          Served via Electronic Mail



             Description                  CreditorName               CreditorNoticeName                            Email
                                                                                                michael.lynn@bondsellis.com;
                                                                D. Michael Lynn, John Y.        john@bondsellis.com;
                                                                Bonds, III, John T. Wilson, IV, john.wilson@bondsellis.com;
                                        Bonds Ellis Eppich      Bryan C. Assink, Clay M.        bryan.assink@bondsellis.com;
Counsel to James Dondero                Schafer Jones LLP       Taylor                          clay.taylor@bondsellis.com
Financial Advisor to Official Committee                         Earnestiena Cheng, Daniel H Earnestiena.Cheng@fticonsulting.com;
of Unsecured Creditors                  FTI Consulting          O'Brien                         Daniel.H.O'Brien@fticonsulting.com
                                        Hayward & Associates    Melissa S. Hayward, Zachery MHayward@HaywardFirm.com;
Counsel for the Debtor                  PLLC                    Z. Annable                      ZAnnable@HaywardFirm.com
Counsel for UBS Securities LLC                                  Andrew Clubok, Sarah            andrew.clubok@lw.com;
and UBS AG London Branch                Latham & Watkins LLP    Tomkowiak                       sarah.tomkowiak@lw.com
Counsel for UBS Securities LLC                                  Asif Attarwala, Kathryn K.      asif.attarwala@lw.com;
and UBS AG London Branch                Latham & Watkins LLP    George                          Kathryn.George@lw.com
Counsel for UBS Securities LLC                                  Jeffrey E. Bjork, Kimberly A.   jeff.bjork@lw.com;
and UBS AG London Branch                Latham & Watkins LLP    Posin                           kim.posin@lw.com
Counsel for UBS Securities LLC                                                                  Zachary.Proulx@lw.com;
and UBS AG London Branch                Latham & Watkins LLP    Zachary F. Proulx, Jamie Wine Jamie.Wine@lw.com
                                                                                                mclemente@sidley.com;
                                                                Matthew Clemente, Alyssa        alyssa.russell@sidley.com;
Counsel to Official Committee of                                Russell, Elliot A. Bromagen,    ebromagen@sidley.com;
Unsecured Creditors                   Sidley Austin LLP         Dennis M. Twomey                dtwomey@sidley.com
                                                                                                preid@sidley.com;
                                                                Penny P. Reid, Paige Holden pmontgomery@sidley.com;
Counsel to Official Committee of                                Montgomery, Juliana Hoffman, jhoffman@sidley.com;
Unsecured Creditors                   Sidley Austin LLP         Chandler M. Rognes              crognes@sidley.com




Highland Capital Management, L.P.
Case No. 19-34054                                                Page 1 of 1
Case 21-03003-sgj Doc 17 Filed 04/08/21   Entered 04/08/21 18:32:29   Page 5 of 6



                             EXHIBIT B
                             Case 21-03003-sgj Doc 17 Filed 04/08/21           Entered 04/08/21 18:32:29           Page 6 of 6
                                                                       Exhibit B
                                                                 Adversary Service List
                                                               Served via First Class Mail


              Description               CreditorName            CreditorNoticeName                     Address1                City      State       Zip
                                                           D. Michael Lynn, John Y.
                                                           Bonds, III, John T. Wilson, IV,
                                    Bonds Ellis Eppich     Bryan C. Assink, Clay M.          420 Throckmorton Street, Suite
  Counsel to James Dondero          Schafer Jones LLP      Taylor                            1000                           Fort Worth   TX      76102
  Counsel for UBS Securities LLC                           Andrew Clubok, Sarah              555 Eleventh Street, NW, Suite
  and UBS AG London Branch          Latham & Watkins LLP   Tomkowiak                         1000                           Washington   DC      20004
  Counsel for UBS Securities LLC                           Asif Attarwala, Kathryn K.        330 North Wabash Avenue,
  and UBS AG London Branch          Latham & Watkins LLP   George                            Ste. 2800                      Chicago      IL      60611
  Counsel for UBS Securities LLC                           Jeffrey E. Bjork, Kimberly A.
  and UBS AG London Branch          Latham & Watkins LLP   Posin                             355 S. Grand Ave., Ste. 100   Los Angeles CA        90071
  Counsel for UBS Securities LLC
  and UBS AG London Branch          Latham & Watkins LLP   Zachary F. Proulx, Jamie Wine 885 Third Ave.                    New York      NY      10022-4834




Highland Capital Management, L.P.
Case No. 19-34054                                                     Page 1 of 1
